Haskell, J.
The plaintiff had a right under its charter to lay its pipes through the streets of defendant city "in such *271manner as not to obstruct or impede travel thereon.” The city, of course, retained the right to repair its streets in the ordinary manner. In picking one of such streets, it is charged with so uncovering one of the plaintiff’s pipes as to expose it to frost. Suppose it did. In the absence of any improper method in so doing, it incurred no liability to the plaintiff. The latter should have laid its pipes in such manner that ordinary and suitable repairs of the road would not affect them. The defendant has violated no law, nor has it invaded any right of the plaintiff.

Judgment for defendant.

Peters, C. J., Walton, Virgin, Libbey and Whitehouse, JJ., concurred.